DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group IV, claims 25-29 in the reply filed on November 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden because the claims encompass similar subject matter.  This is not found persuasive because the reasons for undue burden were stated in the restriction requirement and Applicant has not pointed out any error in the reasoning to support for Applicant’s allegation of lacking of undue burden.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jahns (US 2015/0297466).
	Claims 25-27: Jahns teaches a porous zirconia article having a pore diameter from 15 to 60 nm, 40 to 60% of theoretical density (para. 0123-0222) which overlaps the claimed ranges of 40 to 70 nm and 57 to 62%, respectively.  Four zirconia compositions are described of which two zirconia compositions comprising lower amount of yttria are preferred if high strength is desired, which would include compositions which include 1 to 5 mol% or 3.5 to 4.5 mol% of Y2O3 (Jahns, para. 0225, 0227 & 0229) which overlap the claimed range of 4 to 5.1 mol%.   Therefore, the PHOSITA would have been motivated to select the two aforementioned zirconia compositions if high strength is required and moderate optical transmittance is sufficient.  In addition, the instant claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.   Jahns teaches the porous article is formed as pre-sintered blocks by heating at 1020oC and holding for 2 hours (Jahns, para. 0324).  Thus the porous zirconia article of Jahns is at the bisque state as defined in the instant specification at paragraph 0084.
	Claim 28:  Jahns does not report the enlargement factor of the porous article; however, Jahns teaches the porous article is formed as pre-sintered blocks by heating at 1020oC and holding for 2 hours (Jahns, para. 0324), which is the same heating temperature and duration described in the instant specification at paragraph 0084; in addition, the porous article of Jahns possesses the same porosity as that of the claimed material as discussed in claims 30-33 below; therefore, it is expected that the porous blocks of Jahns possess the same enlargement factor as claimed.
	Claim 29:  The average grain size of the zirconia is less than 300 nm (Jahns, para. 0223) which is within the claimed range of 100-300 nm.
	Claims 30-33:  The porous material typically has a porosity between about 34 to 67 % (Jahns, para. 0057) which overlaps the claimed range of 38 to 41%.

Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAUPTMANN  (US 2015/0238291).
	Claims 25-27:  Hauptmann teaches a pre-sintered porous zirconia mill blank (para. 0136) comprising from 1 to 5 mol% of Y2O3 (para. 0120-0123) which overlaps the claimed range of 4 to 5.1 mol%, 4.5 to 5.1mol%, and 4.6 to 5.1 mol%; an average pore diameter from 15 to 60 nm (para. 0129) which overlaps the claimed range of 40-70 nm, In re Malagari, 182 U.S.P.Q 549.   Hauptmann does not report the state of the mill blank, but the blank is formed from heating up to 1100oC and holding for 5 hours (Hauptmann, para. 0254) which is the same heating temperature and duration to form a bisque state body as described in the instant specification at paragraph 0084.  Therefore, the porous zirconia mill blank of Hauptmann is necessarily at bisque state.  
	Claims 28:  Hauptmann does not report the enlargement factor, but the blank is formed from heating up to 1100oC and holding for 5 hours (Hauptmann, para. 0254) which is the same heating temperature and duration to form a bisque state body as described in the instant specification at paragraph 0084.  Therefore, the ceramic mill blank of Hauptmann is expected to have the enlargement factor within the claimed range (i.e. less than1.2).
	Claim 29:  The mill blank may comprise particles having a grain size of less than 300 nm (Hauptmann, para. 0278) which is within the claimed range of 100-300 nm.
	Claims 30-33:  Hauptmann teaches a ceramic mill blank typically having a porosity of between 34% and 67% (para. 0041) which overlaps the claimed range of 38% to 41%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 31, 2021